                                UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF OHIO
                                      WESTERN DIVISION

DANIEL HELLMUTH,                                                   Case No. 1:19-cv-303

                  Plaintiff,
                                                                   Black, J.
         v.                                                        Bowman, M.J.

CITY OF MIDDLETOWN, et. al.,

                  Defendants.

                               MEMORANDUM OPINION AND ORDER

         Plaintiff initially filed this case against ten Defendants in the Butler County Court of

Common Pleas, but on April 26, 2019, the Defendants timely removed the case to this

Court.        Pursuant to local practice, the case has been referred to the undersigned

magistrate judge. This order addresses two documents filed by Plaintiff, and sets a

deadline for the Defendants to file a motion for judgment on the pleadings.

         I.       Pending Matters

         A. Objections to Minute Entry/ Request to Reschedule Conference (Doc. 13)

         On July 10, 2019, the undersigned convened a telephonic conference at which

Plaintiff failed to appear. During the telephonic hearing, defense counsel moved to

dismiss the entirety of this case based upon Plaintiff’s failure to participate in a “meet and

confer” discovery conference, as required under Rule 26(f), Fed. R. Civ. P.           However,

the undersigned denied Defendants’ motion “at this time.” (Minute Entry). Defendants

also stated their intention to file a motion for judgment on the pleadings in the near future.

Based upon that representation, the Court indicated that a calendar would be established

following the disposition of any such motion. (Id.)



                                                1
       On July 15, 2019, Plaintiff filed an “objection” to the minute entry, alleging that he

had not received notice of the July telephonic conference “nor was there a notice on the

Docket.” Plaintiff alleges that he “checks the docket daily” from his residence in Texas

“due to the fact that mail service in Round Rock, Texas leaves much to be desired.” (Doc.

13).

       Contrary to Plaintiff’s representation, the docket sheet reflects a Notice of the

telephonic conference was filed electronically on June 10, 2019, and that a paper copy of

the Notice was sent by regular mail on the same date to Mr. Hellmuth in Texas. Service

by U.S. Postal Service that is not returned to this Court is entitled to a presumption of

receipt.   Based upon the combination of electronic service and U.S. mail service, the

undersigned finds no need to reconvene the telephonic conference.

       In any event, the undersigned notes that the only ruling made during the telephonic

hearing was in favor of the Plaintiff (the denial of Defendants’ oral motion to dismiss for

failure to prosecute). The substance of the hearing is accurately reflected in the minute

entry. However, because Defendants have not yet followed through on their stated

intention to move for judgment on the pleadings, the Court will set a deadline for the filing

of any such motion.

       B. Motion for Recusal (Doc. 14)

       On August 19, 2019, Plaintiff filed a “motion for recusal of Judge Michael Barrett

and Magistrate [Judge] Stephanie Bowman.” (Doc. 14). Plaintiff’s motion is comprised

of generic references to legal standards applicable to recusal, with no attempt to link those

standards to any specific conduct by the undersigned magistrate judge or the presiding

district judge. Only at the conclusion of his motion does Plaintiff articulate any reason at



                                             2
all to support recusal or disqualification on the record presented. Specifically, Plaintiff

suggests that recusal is required in the above-captioned case because “both Honorable

Judge Michael Barrett and Magistrate [Judge] Stephanie Bowman have a personal bias

against Daniel L. Hellmuth, Po Se and have erroneously and unfairly judicated case 1:18-

CV-00397 by ignoring and dismissing all claims against the defendants in that case,

demonstrating their personal unfairness and bias against Daniel L. Hellmuth, Pro Se.”

(Doc. 14 at 4).1 The undersigned takes judicial notice of the fact that Plaintiff has filed

similar motions for recusal in another case. See Case No. 19-cv-259, Doc. 19 (denying

Plaintiff’s first motion for recusal); see also id. at Doc. 22 (substantially identical second

motion for recusal, based upon prior adverse rulings in Case No. 1:18-cv-397).2

        Plaintiff’s current motion presents no grounds for recusal beyond those presented

in the motions he filed in Case No. 19-cv-258. Plaintiff argues that “personal unfairness

and bias” is demonstrated by the adverse rulings previously made by this Court in Case

No. 1:18-cv-397. It is not. As reflected in the R&R filed in Case No. 1:18-cv-397, the

undersigned recommended dismissal of that case based upon a lack of federal subject

matter jurisdiction over the asserted claims, and alternatively, based upon the Rooker-

Feldman doctrine and absolute judicial immunity as to rulings made by the state court

magistrate in a related state court case. Judge Barrett adopted the R&R and a

Supplemental R&R as the opinion(s) of the Court after fully considering and overruling


1 In Hellmuth v. Hood, Case No. 1:18-cv-397, Judge Barrett adopted the Report and Recommendation filed
by the undersigned magistrate judge on February 26, 2019, dismissing the case with prejudice. However,
Plaintiff’s appeal of that decision to the Sixth Circuit Court of Appeals remains pending. The undersigned
notes that U.S. Magistrate Judge Karen Litkovitz similarly recommended dismissal of a different prior case
filed by Plaintiff, Case No. 1:18-cv-340, and her Report and Recommendation was also adopted by the
presiding district judge. Plaintiff’s appeal of that decision also remains pending.
2 Plaintiff also previously filed a motion seeking the recusal of a state court judge. (Doc. 6). The undersigned

denied that motion as moot, subject to renewal should this matter be later remanded to state court. (Doc.
7).

                                                       3
Plaintiff’s legal objections. (Id., Doc. 64).

       The referenced adverse rulings provide no basis for the recusal of either the

undersigned magistrate judge or of Judge Barrett. As the Supreme Court explained in

Liteky v. United States:

       [J]udicial rulings alone almost never constitute a valid basis for a bias or
       partiality motion. See United States v. Grinnell Corp., 384 U.S., at 583, 86
       S.Ct., at 1710. In and of themselves (i.e., apart from surrounding comments
       or accompanying opinion), they cannot possibly show reliance upon
       an extrajudicial source; and can only in the rarest circumstances evidence
       the degree of favoritism or antagonism required (as discussed below) when
       no extrajudicial source is involved. Almost invariably, they are proper
       grounds for appeal, not for recusal. Second, opinions formed by the judge
       on the basis of facts introduced or events occurring in the course of the
       current proceedings, or of prior proceedings, do not constitute a basis for
       a bias or partiality motion unless they display a deep-seated favoritism or
       antagonism that would make fair judgment impossible. Thus, judicial
       remarks during the course of a trial that are critical or disapproving of, or
       even hostile to, counsel, the parties, or their cases, ordinarily do not support
       a bias or partiality challenge. They may do so if they reveal an opinion that
       derives from an extrajudicial source; and they will do so if they reveal such
       a high degree of favoritism or antagonism as to make fair judgment
       impossible.

Id., 114 S.Ct. 1147, 1157, 510 U.S. 540, 555 (1994).

       II. Conclusion and Order

        Accordingly, IT IS ORDERED THAT:

       1. Plaintiff’s “objection” to the minute entry of July 10, 2019 is overruled, and his

           construed motion to reconsider and/or to reschedule the telephonic hearing

           (Doc. 13) is DENIED;

       2. Plaintiff’s motion for recusal (Doc. 14) is DENIED;

       3. Consistent with their previously stated intent, Defendants shall file a motion to

           dismiss or for judgment on the pleadings not later than October 4, 2019. If no

           Rule 12 motion is filed by that date, the Court will enter a calendar order.

                                                4
     s/ Stephanie K. Bowman
    Stephanie K. Bowman
    United States Magistrate Judge




5
